IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                          Assigned on Briefs August 21, 2013

           DAVID LAWRENCE HOLT v. STATE OF TENNESSEE

                  Appeal from the Criminal Court for Sullivan County
                  No. C61,815     Robert H. Montgomery, Jr., Judge


              No. E2013-00641-CCA-R3-HC - Filed September 18, 2013


The pro se petitioner, David Lawrence Holt, appeals the Sullivan County Criminal Court’s
summary dismissal of his petition for writ of habeas corpus. Following our review, we
affirm the dismissal on the grounds that the petitioner failed to state a cognizable claim for
habeas corpus relief.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

A LAN E. G LENN, J., delivered the opinion of the Court, in which J OSEPH M. T IPTON, P.J., and
R OGER A. P AGE, J., joined.

David Lawrence Holt, Manchester, Kentucky, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; Deshea Dulany Faughn, Assistant
Attorney General, for the appellee, State of Tennessee.

                                         OPINION

                                           FACTS

       On May 29, 1979, the petitioner pled guilty in the Sullivan County Criminal Court in
Case Nos. 12-950-B, 13-009-B, and 13-010-B to Burglary III, Burglary I, and Attempted
Burglary I. The trial court subsequently sentenced him to a term of not less than six nor more
than eight years for the Burglary III conviction, five years for the Burglary I conviction, and
one to five years for the Attempted Burglary I conviction, with the sentences ordered to be
served concurrently.

      On December 26, 2012, the petitioner filed a petition for writ of habeas corpus in
which he alleged that because the federal sentence he was currently serving had been “greatly
enhanced” based on the above Tennessee convictions, he was currently serving a term of
imprisonment as a “direct result” of those three Tennessee convictions. The petitioner
further alleged that he was “illegally convicted” of the three Tennessee burglary offenses
because his guilty pleas were unknowing and involuntary due to his actual innocence of two
of those offenses and his counsel’s failure to adequately explain the future consequences of
his pleading guilty to all three offenses.

        On January 10, 2013, the habeas court summarily dismissed the petition on the basis
that the petition failed to state a cognizable claim for habeas corpus relief and the time limit
for a petition for post-conviction relief had long since expired. Thereafter, the petitioner
filed a timely notice of appeal to this court.

                                         ANALYSIS

        It is well-established in Tennessee that the remedy provided by a writ of habeas corpus
is limited in scope and may only be invoked where the judgment is void or the petitioner’s
term of imprisonment has expired. Faulkner v. State, 226 S.W.3d 358, 361 (Tenn. 2007);
State v. Ritchie, 20 S.W.3d 624, 629 (Tenn. 2000); State v. Davenport, 980 S.W.2d 407, 409
(Tenn. Crim. App. 1998). A void, as opposed to a voidable, judgment is “one that is facially
invalid because the court did not have the statutory authority to render such judgment.”
Summers v. State, 212 S.W.3d 251, 256 (Tenn. 2007) (citing Dykes v. Compton, 978 S.W.2d
528, 529 (Tenn. 1998)).

       A petitioner bears the burden of establishing a void judgment or illegal confinement
by a preponderance of the evidence. Wyatt v. State, 24 S.W.3d 319, 322 (Tenn. 2000).
Furthermore, when a “habeas corpus petition fails to establish that a judgment is void, a trial
court may dismiss the petition without a hearing.” Summers, 212 S.W.3d at 260 (citing
Hogan v. Mills, 168 S.W.3d 753, 755 (Tenn. 2005)). Whether the petitioner is entitled to
habeas corpus relief is a question of law. Id. at 255; Hart v. State, 21 S.W.3d 901, 903
(Tenn. 2000). As such, our review is de novo with no presumption of correctness given to
the habeas court’s findings and conclusions. Id.

       We conclude that the habeas court’s summary dismissal of the petition was proper.
As the State points out in its brief, the petitioner has long since served his sentences for his
1979 Tennessee burglary convictions, and “[h]abeas corpus relief does not lie to address a
conviction after the sentence on the conviction has been fully served.” Summers, 212
S.W.3d at 257. Furthermore, the petitioner’s allegations that his guilty pleas on those
Tennessee convictions were unknowing and involuntary would, even if true, result in
voidable, rather than void, convictions. Accordingly, we affirm the judgment of the habeas
court summarily dismissing the petition for writ of habeas corpus.

                                              -2-
                                     CONCLUSION

       Because the petitioner failed to state a cognizable claim for habeas corpus relief, we
affirm the summary dismissal of the petition for writ of habeas corpus.




                                                   _________________________________
                                                   ALAN E. GLENN, JUDGE




                                             -3-